         Case 1:19-cv-03675-TSC Document 12 Filed 01/30/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                )
 LISA PAGE,                                     )
                                                )
               Plaintiff,                       )
                                                )      Case No. 1:19-cv-03675-TSC
        v.                                      )
                                                )
 U.S. DEPARTMENT OF JUSTICE, et al.,            )
                                                )
               Defendants.                      )
                                                )
                                                )

                               NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, Grace X. Zhou of the United States

Department of Justice, Civil Division, Federal Programs Branch, enters her appearance in the

above-captioned case on behalf of Defendants.

Dated: January 30, 2020                          Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 MARCIA BERMAN
                                                 Assistant Branch Director

                                                 /s/ Grace X. Zhou
                                                 GRACE X. ZHOU
                                                 (NY Bar No. 5623681)
                                                 Trial Attorney, U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, N.W.
                                                 Washington, D.C. 20005
                                                 Tel.: (202) 616-8267
                                                 E-mail: grace.x.zhou@usdoj.gov

                                                 Counsel for Defendants
